             1   2
                 Stuart B. Wolfe (SBN 156471)
             2   sbwolfe@wolfewyman.com
                 Jonathan C. Cahill (SBN 287260)
             3   jccahill@wolfewyman.com
                 WOLFE & WYMAN LLP
             4   980 9th Street, Suite 1750
                 Sacramento, California 95814
             5   Telephone: (916) 912-4700
                 Facsimile: (916) 329-8905
             6
                 Attorneys for
             7   OCRE Investment Fund 1 LLC
             8                               UNITED STATES BANKRUPTCY COURT
             9               EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
            10
                 In re                                                     Case No. : 19-21640-B-11
            11                                                             Chapter 7
                 DEBORA LEIGH MILLER-ZURANICH                              Hon. Christopher D. Jaime
            12
                                 Debtor,                                   Docket Control No.: PLC-08
            13

            14                                                             DECLARATION OF JONATHAN C.
                                                                           CAHILL IN SUPPORT OF OPPOSITION
            15                                                             TO DEBTOR'S MOTION TO
                                                                           RECONSIDER HEARING ON MOTION
            16                                                             TO CONVERT TO CHAPTER 7
            17                                                             Hearing:
                                                                           Date: November 5, 2019
            18                                                             Time: 9:30AM
                                                                           Ctrm: 32
            19

            20           I, JONATHAN C. CAHILL, declare as follows:

            21           1. I am an attorney at law duly licensed to practice in all of the courts in the State of California

            22              and the Eastern District of California, and I am an associate with the law firm of WOLFE

            23              & WYMAN LLP, attorneys of record for OCRE INVESTMENT FUND 1 LLC,

            24              (hereinafter "OCRE"). I have personal knowledge of the following, and if called as a

            25              witness, I could and would competently testify thereto. I make this declaration in support

            26              of the OCRE' s Opposition ("Opposition") to Debtor' s Motion to Reconsider Hearing on
            27

            28                                                        1
                 DECLARATION OF JONATHAN C. CAHILL IN SUPPORT OF OPPOSITION TO DEBTOR'S MOTION TO
                             RECONSIDER HEARING ON MOTION TO CONVERT TO CHAPTER 7

3482522.1
               1             Motion to Convert to Chapter 7 ("Motion to Reconsider").

               2         2. On October 2, 2019 at 11 :05 a.m. , I received a voicemail from the Court, which requested

               3             that I file an application to shorten time to set OCRE' s Motion to Convert for October 22,

               4             2019. I prepared said Application, but due to subsequent conversations with the Court, it

               5             was not filed.

               6         3. Later in the day on October 2, 2019, I talked to the clerk of the Court, and was informed

               7             that the application to shorten time was unnecessary, and that the Court would issue an

               8             order continuing the hearing on the Motion to Convert to October 22, 2019.

               9         4. On October 4, 2019, I had a telephone conversation with Debtor' s counsel, Peter

   0.3        10             Cianchetta. In that conversation, I informed him that the Court would likely issue an order
   _J~
   ...J ,..
        <     11             continuing the Motion to Convert to October 22, 2019
   z "'
   <~                    5. On October 7, 2019, at 9:18 a.m. , I received a voicemail from the Court, which stated that
   ~~
              12
   >~
   ~~         13             the Court had not issued an order and that the hearing on the Motion to Convert would
   c'IS~
   w"'        14             proceed as scheduled.
   u.~
   _jZ
   0~         15         6. On October 7, 2019, I checked the Court' s tentative rulings, which had the Motion to
   ~~
              16             Convert on calendar.

8             17
              18
                         7. At the hearing on the Motion to Convert, Debtor appeared via her counsel, Lauro Feliciano.

                            No notice or service issues were raised. Debtor' s counsel opposed the Motion to Convert

              19             with the same basic arguments that are contained in the Motion to Reconsider- namely that

              20             the Debtor intends to sell the Property and refinance the Incline Village property.

              21   I declare under penalty of perjury under the laws of the United States that the foregoing is true and

              22   correct, executed this 241h day of October 2019, at Sacramento, California.

              23                                               Respectfully submitted,

              24   DATED: October 24, 2019                     WOLFE & WYMAN LLP

              25                                               By:      Is/ Jonathan C. Cahill
                                                                     JONATHAN C. CAHILL
              26
              27
              28                                                     2
                   DECLARATION OF JONATHAN C. CAHILL IN SUPPORT OF OPPOSITION TO DEBTOR'S MOTION TO
                               RECONSIDER HEARING ON MOTION TO CONVERT TO CHAPTER 7

3482522. 1
               1                                                    PROOF OF SERVICE

               2   STATE OF CALIFORNIA                          )
                                                                )        ss.
               3   COUNTY OF SACRAMENTO                         )

               4   I, Beverley Tomlin-Hill, declare:

               5   I am employed in the County of Sacramento, State of California. I am over the age of 18 and not a party to the within
                   action. My business address is 980 9th Street, Suite 2350, Sacramento, California 958I4.
               6
                   On October 24, 2019, I served the document(s) described as DECLARATION OF JONATHAN C.
               7   CAHILL IN SUPPORT OF OPPOSITION TO DEBTOR'S MOTION TO RECONSIDER
                   HEARING ON MOTION TO CONVERT TO CHAPTER 7 on all interested parties in said action by
               8   placing a true copy thereof in a sealed envelope addressed as stated on the ATTACHED SERVICE LIST.

               9    ~       BY MAIL: as follows:
                            D         STATE - I am "readily familiar" with Wolfe & Wyman LLP ' s practice of collection and processing
  Q.~         10            correspondence for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
  _J~                       day with postage thereon fully prepaid at Sacramento, California, in the ordinary course ofbusiness. I am aware
  ...J ....
              11            that on motion of party served, service is presumed invalid if postal cancellation date or postage meter date is
  z.,<                      more than one (I) day after date of deposit for mailing in affidavit.
  <(~
  l:~         12    D       BY ELECTRONIC SERVICE as follows : I, Name, whose e-mail address is Email @wolfewyman.com,
  >~                        caused such document(s) to be transmitted at time a.m ./p.m. to the electronic mailing address of the addressee
  ~~          13            listed on the attached service list by use of electronic mail. The electronic service of the document(s) complied
  ~u
    .                       with California Rules of Court, Rule 2.251 in that it was pursuant to court order, local rule, stipulation of the
                            parties or the consent of the addressee. A copy of the original document bearing original signatures will be
  W"'         14
  u.~                       available for inspection upon request per California Rules of Court, Rule 2.257. All addressees have been
  _JZ
  0~          15            provided with the sender' s electronic service address.
  ~:
              16

8             17
                    ~      BY ELECTRONIC MAIL as follows : I hereby certify that I electronically transmitted the attached
                           document(s) to the U.S . District Court using the CM/ECF System for filing, service and transmittal of Notice
                           of Electronic Filing to the CM/ECF registrants for this case. Upon completion of the electronic transmission
                           of said document(s), a receipt is issued to the serving party acknowledging receipt by ECF ' s system, which will
              18
                           be maintained with the original document(s) in our office.
              19
                    D      BY OVERNIGHT COURIER SERVICE as follows : I caused such envelope to be delivered by overnight
                           courier service to the offices of the addressee. The envelope was deposited in or with a facility regularly
              20
                           maintained by the overnight courier service with delivery fees paid or provided for.
                    D      BY FACSIMILE as follows : I caused such documents to be transmitted to the telephone number of the
              21           addressee listed on the attached service list, by use of facsimile machine telephone number. The facsimile
                           machine used complied with California Rules of Court, Rule 2004 and no error was reported by the machine.
              22           Pursuant to California Rules of Court, Rule 2006(d), a transmission record of the transmission was printed.
              23    ~      FEDERAL as follows : I declare that I am employed in the offices of a member of the State Bar of this Court
                           at whose direction the service was made.
              24
                           Executed on October 24, 2019, at Sacramento, California.
              25
              26
              27
              28


3420086.1
                1                                          SERVICE LIST
                                  U.S. District Bankruptcy Court of California- Sacramento Division
                2                                         Case No.: 19-2160
                                                DEBORA LEIGH MILLER-ZURANICH
                3                                      W&W File No. 1760-006
                                                        [Revised: August 2019]
                4

                5
                     Deborah Leigh Miller-Zuranich                 Tel: (916) 952-0116
                6    9369 Newington Way                            Email :
                     Elk Grove, CA 95758
                7

                8    Peter L. Cianchetta                           Tel: (916) 685-7878
                     8788 Elk Grove Blvd., Suite 2A.               Email: plc@eqlaw.net
                9    Elk Grove, CA 95624

  Q3           10    Office ofthe U,S, Trustee
  ....J~             Cameron Gulden
  ....J ,...
               11    300 Booth Street, #3009
  z.,"'              Reno, NV 89509
  ~~
  l: ;;:       12
  >~                 Office of the United States Trustee
  ~;           13    2500 Tulare Avenue, # 1401
  cii!S~             Fresno, CA 93 721
  w.,          14    Attn: Robin Tubesing
  LL ~
  _JZ
  0~           15
  ~~                Creditors:
               16

8              17
                    Crystal Shores East Association
                    PO Box 5311
                    Incline Village NV 89450
               18

               19   LVNV Funding, LLC
                    Resurgent Capital Services
               20   PO Box 10587
                    Greenville, SC 29603-0587
               21

               22   Washoe County Treasurer
                    PO BOX 30039
               23   Reno, NV 89520-3039

               24
                    Internal Revenue Service
               25   4330 Watt Avenue; SA-5210
                    Attn: Insolvency, Group 3
               26
                    Sacramento, CA 95821
               27

               28


3420086.1
             1                  U.S. District Bankruptcy Court of California- Sacramento Division
                                                        Case No.: 19-2160
             2                                DEBORA LEIGH MILLER-ZURANICH
                                                     W&W File No. 1760-006
             3                                        [Revised: August 2019)

             4
                                                        SERVICE LIST
             5

             6
                 Creditor' s cont'd
             7

             8
                 Hall Mortgage Fund LLC
             9   6200 E Canyon Rim Rd
                 Anaheim Hills, CA 82807
  Q_3:      10
  _J ~
  ...J ,_
  z ., <    11   Joseph J Miller Trust
  <{~            9369 Newington Way
  l: ~      12
  >~             Elk Grove, CA 95758
  ~;        13
      .
  OIS U
                 Select Portfolio Services
  W "'      14
  LL ~
  _j Z           PO Box 65250
  0~        15   Salt Lake City, UT 84165-0250
  ~~
            16
f)          17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27
            28


3420086.1
